Case 1:19-mc-00145-TSC Document 184-2 Filed 08/10/20 Page 1 of 2




             EXHIBIT 2
        Case 1:19-mc-00145-TSC Document 184-2 Filed 08/10/20 Page 2 of 2


From:              Katherine Siereveld
To:                esv@advancechange.org; Michelle Law; Rebecca Woodman; AlanSchoenfeld
Subject:           Execution notice for Wesley Purkey
Date:              Thursday, July 16, 2020 2:56:04 AM
Attachments:       Purkey Letter_1.pdf


Counsel:
Please see the attached execution notice which was just delivered to Wesley Purkey.
Thank you,
Katherine

Katherine N. Siereveld
Senior Attorney
FCC Terre Haute
4200 Bureau Road North
Terre Haute, Indiana 47802
(812) 238-3476
